NO. 07-10-0326-CR

                                 IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                              PANEL E

                                      FEBRUARY 14, 2011


                                   JOSHUA RICKY CHANCY,

                                                                      Appellant
                                                   v.

                                     THE STATE OF TEXAS,

                                                                      Appellee
                               ___________________________

            FROM THE 242ND DISTRICT COURT OF CASTRO COUNTY;

           NO. A3258-1003; HONORABLE EDWARD LEE SELF, PRESIDING


                                     Memorandum Opinion


Before QUINN, C.J., HANCOCK, J., and BOYD, S.J.1

       Joshua Ricky Chancy challenges the legal sufficiency of the evidence to sustain

his conviction of tampering with evidence. We affirm the judgment.

       In determining the legal sufficiency of the evidence, we review the record in the

light most favorable to the verdict to ascertain whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). To convict appellant of
       1
       Senior Justice John T. Boyd, retired, sitting by assignment.
tampering with evidence, the State was required to prove that, knowing that an offense

had been committed, appellant intentionally or knowingly destroyed a glass

methamphetamine pipe with intent to impair its availability as evidence in any

subsequent investigation or official proceeding related to the offense. TEX. PENAL CODE

ANN. §37.09(d)(1) (Vernon Supp. 2010). Appellant contends the evidence is insufficient

to show that he knew that an offense, i.e. possession of drug paraphernalia, had been

committed because there is no evidence that he possessed a drug pipe with intent to

use it to inject, ingest, inhale, or otherwise introduce a controlled substance into his

body. TEX. HEALTH & SAFETY CODE ANN. §481.125(a) (Vernon 2010).

       On February 5, 2010, Officers Julian Dominguez and Louis Liscano attempted to

serve an arrest warrant on appellant in Dimmitt at the residence of his mother. They

were assisted by Deputy Miguel Pantoja. Appellant first attempted to avoid them by

leaving via another door of the house. However, he eventually came to the front door

and cursed at the officers.    During a subsequent pat-down search of appellant by

Dominguez, appellant used his right hand to reach into his pocket and pull out a glass

pipe. He attempted to hand the pipe to his mother but when he was unable to reach

her, he pushed the officer and smashed the pipe against the porch shattering the pipe.

       In determining whether an item is drug paraphernalia, an authority may consider,

among other things: 1) statements made by an owner or person in control of the object

concerning its use, 2) the existence of any residue of a controlled substance on the

object, 3) the existence and scope of uses for the object in the community, 4) the

physical design characteristics of the item, and 5) expert testimony concerning the

item’s use. Id. §481.183 (a) (1), (2) ,(9), (10) & (11). Evidence in support of the finding

                                            2
that the item was a drug pipe and appellant knew it to be one includes: 1) appellant’s

forceful action in attempting to remove the pipe from his person and smash it (which

one would presumably not do with an item that was not contraband), 2) testimony from

Dominguez that, in thirty-one years experience in law enforcement, he has seen a

number of drug pipes and this one was consistent with pipes used to ingest, inhale, or

smoke methamphetamine, crack, or cocaine, 3) testimony from Pantoja that, based on

his training and experience, the pieces of glass appeared to be a “meth pipe,” 4)

testimony from Dominguez that there appeared to be a frosted look to the pipe, and 5)

testimony from Pantoja that he observed white residue which appeared to be

contraband on some of the pieces of glass. This evidence, viewed in its most favorable

light, is sufficient to support the jury’s determination that the item constituted drug

paraphernalia. See Nichols v. State, 886 S.W.2d 324, 326 (Tex. App.–Houston [1st

Dist.] 1994, pet. ref’d) (holding that testimony from a deputy that he saw an aluminum

pipe with a bowl covered by metal mesh and that in his experience this kind of pipe was

normally used to smoke marijuana met the definition of drug paraphernalia).

       Accordingly, the evidence is sufficient to sustain the conviction, and the judgment

is affirmed.



                                                Per Curiam
Do not publish.




                                            3